Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasada et al. (US 2018/0240481 A1).
	As per claim 1 and claim 9, Kasada et al. (US 2018/0240481 A1) discloses a magnetic recording medium ("magnetic tape" as per, inter alia, paragraph [0018]) comprising: a non-magnetic support (e.g., see, inter alia, paragraph [0018]); and a magnetic layer including a ferromagnetic powder (e.g., see, inter alia, paragraph [0018]), wherein the ferromagnetic powder is a hexagonal strontium ferrite powder (e.g., see, inter alia, paragraphs [0018, 0085]), an activation volume of the hexagonal strontium ferrite powder is 850 nm3 to 1200 nm3 (e.g., see, inter alia, paragraph [0088]) the magnetic layer has a servo pattern (e.g., see, inter alia, paragraph [0018]), and an alignment degree of the hexagonal strontium ferrite powder obtained inter alia, abstract, paragraphs [0018, 0019, 0033, 0074, 0076, 0170, 0267]).  Note the "alignment degree" as set forth in the claims of the instant application is considered to be the "a peak intensity Int(110) of a diffraction peak of a (110) plane with respect to a peak intensity Int(114) of a diffraction peak of a (114) plane of a hexagonal ferrite crystal structure, in X-ray diffraction spectra obtained by the In-Plane XRD". See paragraph [0039] as set forth in Applicant's specification.  
	Additionally, as per clam 9, further discloses a magnetic recording and reproducing device comprising: a magnetic recording medium; and a magnetic head (e.g., see, inter alia, paragraphs [0003, 0004, 0006], etc.).
	As per claim 2 and claim 10, wherein the alignment degree is 1.5 to 5.0 (e.g., see, inter alia, abstract, paragraphs [0018, 0019, 0033, 0037, 0076, 0077, 0170, 0176], etc.).  
	As per claims 3, 4, 11, and 12, wherein the activation volume of the hexagonal strontium ferrite powder is 900 nm3 to 1190 nm3 (e.g., see, inter alia, paragraph [0088]).
	As per claims 5 and 13, further comprising: a non-magnetic layer including a non-magnetic powder between the non-magnetic support and the magnetic layer (e.g., see, inter alia, paragraph [0024]).  
As per claims 6 and 14, further comprising: a back coating layer including a non-magnetic powder on a surface of the non-magnetic support opposite to a surface provided with the magnetic layer (e.g., see, inter alia, paragraphs [0114-0115]). 
As per claims 7 and 15, wherein the magnetic recording medium is a magnetic tape - see, inter alia, abstract.  
As per claims 8 and 16, wherein the servo pattern is a timing-based servo pattern (e.g., see, inter alia, paragraph [0160]).  


Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including magnetic media (magnetic tapes) having alignment degrees of the hexagonal ferrite powder obtained by analyzing the magnetic layer by X-ray diffraction, is within the claimed range (e.g., US 2018/0240478 A1, US 2018/0286442 A1, US 2018/0286446 A1, US 2018/0286449 A1, US 2018/0286450 A1, US 2018/0286453 A1 and JP 2018-045751 A).
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688